
	

116 S1186 IS: Burma Human Rights and Freedom Act of 2019
U.S. Senate
2019-04-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		116th CONGRESS1st Session
		S. 1186
		IN THE SENATE OF THE UNITED STATES
		
			April 11, 2019
			Mr. Cardin (for himself, Mr. Young, Mr. Durbin, Mr. Rubio, Mr. Merkley, Ms. Collins, Ms. Cantwell, Mr. Murphy, Mr. Wyden, Mr. Casey, Mr. Markey, Mr. Kaine, Ms. Baldwin, Mr. Schatz, Mr. Coons, and Mr. Booker) introduced the following bill; which was read twice and referred to the Committee on Foreign Relations
		
		A BILL
		To promote democracy and human rights in Burma, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Burma Human Rights and Freedom Act of 2019. 2.FindingsCongress makes the following findings:
 (1)The United States policy of principled engagement since 1988 has fostered positive democratic reforms in Burma, but there remain important structural, societal, and systemic impediments to the realization of a fully democratic civilian government.
 (2)On August 25, 2017, Burmese military forces initiated a violent crackdown in Burma’s Rakhine state, attacking police posts and inciting what was, for an extended period of time, the world’s fastest-growing refugee crisis. Refugee flows have since slowed down significantly, but continue to this day.
 (3)More than 727,000 Rohingya have fled to Bangladesh since August 2017, fearing loss of livelihoods and shelter and disproportionate use of force by the military of Burma. As of January 2019, over 900,000 Rohingya reside in refugee camps in Bangladesh.
 (4)In April 2018, the Department of State determined that ethnic cleansing against the Rohingya minority in Rakhine State occurred during the previous year, as documented in the annual Country Report on Human Rights Practices for Burma.
 (5)On December 21, 2017, and August 17, 2018, using the authority granted by the Global Magnitsky Human Rights Accountability Act (subtitle F of title XII of Public Law 114–328), the United States Government imposed sanctions on Maung Maung Soe and added Lt. General Aung Kyaw Zaw, Major General Khin Hlaing, Major General Khin Maung Soe, and Brigadier General Thura San Lwin, as well as the 33rd Light Infantry Division and the 99th Light Infantry Division, to the Specially Designated Nationals (SDN) list.
 (6)On August 24, 2018, the United Nations Independent International Fact-Finding Mission on Myanmar issued a report stating that there is sufficient information to warrant the investigation and prosecution of senior officials in the Tatmadaw chain of command, so that a competent court can determine their liability for genocide in relation to the situation in Rakhine State.
 (7)On September 24, 2018, the Department of State released a report that laid out a compelling case for crimes against humanity committed by the Burmese military against Burma’s Rohingya population in Rakhine state, while stopping short of a legal determination.
 (8)On September 28, 2018, the United Nations Human Rights Council approved the establishment of an independent mechanism to collect and analyze evidence in regard to the serious international crimes committed in Myanmar against Rohingya Muslims and other minorities since 2011.
 (9)Amnesty International and Human Rights Watch have reported and documented a campaign of violence perpetuated by the security forces of Burma that may amount to crimes against humanity and ethnic cleansing and includes indiscriminate attacks on civilians; rape of women and girls; and arbitrary arrest and detention of Rohingya men without charge.
 (10)The Government of Burma continues to block access to northern Rakhine State by United Nations and other humanitarian organizations, preventing hundreds of thousands of vulnerable Rohingya, Rakhine, and other ethnic groups, including children with acute malnutrition, from receiving humanitarian aid.
 (11)The people of Burma continue to suffer from ongoing armed conflict between the military of Burma, known as the Tatmadaw, the Arakan Army, and nearly 20 armed ethnic organizations.
 (12)Corruption and lack of transparency allow Burma’s military junta to use the trade of Burma’s natural resources, in particular jade and rubies, to enrich notorious leaders, including former dictator Than Shwe and United States-sanctioned drug lord Hsueh Kang Wei. Vested interests in jade and rubies undermine prospects for resolving the most intractable armed conflict in Burma.
 (13)Any prospects for a full democracy in Burma are contingent on ending the civil wars and finding a path toward national reconciliation that builds respect for the dignity of Burma’s ethnic and religious minorities.
 3.DefinitionsIn this Act: (1)Appropriate congressional committeesThe term appropriate congressional committees means—
 (A)the Committee on Foreign Relations and the Committee on Armed Services of the Senate; and (B)the Committee on Foreign Affairs and the Committee on Armed Services of the House of Representatives.
 (2)Crimes against humanityThe term crimes against humanity includes, when committed as part of a widespread or systematic attack directed against any civilian population, with knowledge of the attack—
 (A)murder; (B)deportation or forcible transfer of population;
 (C)torture; (D)rape, sexual slavery, or any other form of sexual violence of comparable severity;
 (E)persecution against any identifiable group or collectivity on political, racial, national, ethnic, cultural, religious, gender or other grounds that are universally recognized as impermissible under international law; and
 (F)enforced disappearance of persons. (3)GenocideThe term genocide means any offense described in section 1091(a) of title 18, United States Code.
 (4)Transitional justiceThe term transitional justice means the range of judicial, nonjudicial, formal, informal, retributive, and restorative measures employed by countries transitioning out of armed conflict or repressive regimes—
 (A)to redress legacies of atrocities; and (B)to promote long-term, sustainable peace.
 (5)War crimeThe term war crime has the meaning given the term in section 2441(c) of title 18, United States Code. 4.Statement of policyIt is the policy of the United States that—
 (1)the pursuit of a calibrated engagement strategy is essential to support the establishment of a peaceful, prosperous, and democratic Burma that includes respect for the human rights of all its people regardless of ethnicity and religion; and
 (2)the guiding principles of such a strategy include— (A)support for meaningful legal and constitutional reforms that remove remaining restrictions on civil and political rights and institute civilian control of the military, civilian control of the government, and the constitutional provision reserving 25 percent of parliamentary seats for the military, which provides the military with veto power over constitutional amendments;
 (B)the establishment of a fully democratic, pluralistic, civilian controlled, and representative political system that includes regularized free and fair elections in which all people of Burma, including the Rohingya, can vote;
 (C)the promotion of genuine national reconciliation and conclusion of a credible and sustainable nationwide ceasefire agreement, political accommodation of the needs of ethnic Shan, Kachin, Chin, Karen, and other ethnic groups, safe and voluntary return of displaced persons to villages of origins, and constitutional change allowing inclusive permanent peace;
 (D)independent and international investigations into credible reports of war crimes, crimes against humanity, including sexual and gender-based violence and genocide, perpetrated against ethnic minorities like the Rohingya by the government, military, and security forces of Burma, violent extremist groups, and other combatants involved in the conflict;
 (E)accountability for determinations of war crimes, crimes against humanity, including sexual and gender-based violence and genocide perpetrated against ethnic minorities like the Rohingya by the Government, military, and security forces of Burma, violent extremist groups, and other combatants involved in the conflict;
 (F)strengthening the government’s civilian institutions, including support for greater transparency and accountability;
 (G)the establishment of professional and nonpartisan military, security, and police forces that operate under civilian control;
 (H)empowering local communities, civil society, and independent media; (I)promoting responsible international and regional engagement;
 (J)strengthening respect for and protection of human rights and religious freedom; (K)addressing and ending the humanitarian and human rights crises, including by supporting the return of the displaced Rohingya to their homes and granting or restoring full citizenship for the Rohingya population; and
 (L)promoting broad-based, inclusive economic development and fostering healthy and resilient communities.
 5.Authorization of appropriations for humanitarian assistance and reconciliationThere is authorized to be appropriated not less than $220,500,000 for fiscal year 2020 for humanitarian assistance and reconciliation activities for ethnic groups and civil society organizations in Burma, Bangladesh, Thailand, and the region. The assistance may include—
 (1)assistance for the victims of the Burmese military’s crimes against humanity targeting Rohingya and other ethnic minorities in Rakhine State, Kachin, and Shan States, including those displaced in Burma, Bangladesh, Thailand, and the region;
 (2)support for voluntary resettlement or repatriation in Burma, pending a genuine repatriation agreement that is developed and negotiated with Rohingya involvement and consultation;
 (3)assistance to promote ethnic and religious tolerance, to combat gender-based violence, and to support victims of violence and destruction in Rakhine, Kachin, and Shan States, including victims of gender-based violence and unaccompanied minors;
 (4)support for formal education for children currently living in the camps, and opportunities to access higher education in Bangladesh;
 (5)support for programs to investigate and document allegations of war crimes and crimes against humanity, including sexual and gender-based violence and genocide committed in Burma;
 (6)assistance to ethnic groups and civil society in Burma to help sustain ceasefire agreements and further prospects for reconciliation and sustainable peace; and
 (7)promotion of ethnic minority inclusion and participation in Burma’s political processes. 6.Multilateral assistanceThe Secretary of the Treasury should instruct the United States executive director of each international financial institution to use the voice and vote of the United States to support projects in Burma that—
 (1)provide for accountability and transparency, including the collection, verification, and publication of beneficial ownership information related to extractive industries and on-site monitoring during the life of the project;
 (2)will be developed and carried out in accordance with best practices regarding environmental conservation, cultural protection, and empowerment of local populations, including free, prior, and informed consent of affected indigenous communities;
 (3)do not provide incentives for, or facilitate, forced displacement; and (4)do not partner with or otherwise involve enterprises owned or controlled by the armed forces.
			7.Sense of Congress on right of returnees and freedom of movement
 (a)Right of returnIt is the sense of Congress that the Government of Burma, in collaboration with the regional and international community, including the United Nations High Commissioner for Refugees, should—
 (1)ensure the dignified, safe, sustainable, and voluntary return of all those displaced from their homes, especially from Rakhine State, without an unduly high burden of proof, and the opportunity to obtain appropriate compensation to restart their lives in Burma;
 (2)ensure that those returning are granted or restored full citizenship and all the rights that adhere to citizenship in Burma;
 (3)offer to those who do not want to return meaningful opportunity to obtain appropriate compensation or restitution;
 (4)not place returning Rohingya in internally displaced persons camps or model villages, but instead make efforts to reconstruct Rohingya villages as and where they were; (5)facilitate the return of any funds collected by the Government by harvesting the land previously owned and tended by Rohingya farmers for them upon their return;
 (6)fully implement all of the recommendations of the Advisory Commission on Rakhine State; and (7)ensure there is proper consultation, buy-in, and confidence building from the Rohingya refugee community on decisions being made on their behalf.
 (b)Freedom of movement of refugees and internally displaced personsCongress recognizes that the Government of Bangladesh has provided long-standing support and hospitality to people fleeing violence in Burma, and calls on the Government of Bangladesh—
 (1)to ensure all refugees, including Rohingya persons living in camps in Bangladesh and in internally displaced persons camps in Burma, have freedom of movement, including outside of the camps, and under no circumstance are subject to unsafe, involuntary, or uninformed repatriation;
 (2)to ensure the dignified, safe, sustainable, and voluntary return of those displaced from their homes, and offer to those who do not want to return meaningful means to obtain compensation or restitution; and
 (3)to ensure the rights of refugees are protected, including through allowing them to build more permanent shelters, and ensuring equal access to healthcare, basic services, education, and work.
				8.Military cooperation
 (a)ProhibitionExcept as provided under subsection (b), the President may not furnish any security assistance or engage in any military-to-military programs with the armed forces of Burma, including training or observation or participation in regional exercises, until the Secretary of State, in consultation with the Secretary of Defense, certifies to the appropriate congressional committees that the Burmese military has demonstrated significant progress in abiding by international human rights standards and is undertaking meaningful and significant security sector reform, including transparency and accountability to prevent future abuses, as determined by applying the following criteria:
 (1)The military adheres to international human rights standards and institutes meaningful internal reforms to stop future human rights violations.
 (2)The military supports efforts to carry out meaningful and comprehensive independent and international investigations of credible reports of abuses and is holding accountable those in the Burmese military responsible for human rights violations.
 (3)The military supports efforts to carry out meaningful and comprehensive independent and international investigations of reports of conflict-related sexual and gender-based violence and is holding accountable those in the Burmese military who failed to prevent, respond to, investigate, and prosecute violence against women, sexual violence, or other gender-based violence.
 (4)The Government of Burma, including the military, allows immediate and unfettered humanitarian access to communities in areas affected by conflict, including Rohingya and other minority communities in Rakhine, Kachin, and Shan States, specifically to the United Nations High Commissioner for Refugees and other relevant United Nations agencies.
 (5)The Government of Burma, including the military, cooperates with the United Nations High Commissioner for Refugees and other relevant United Nations agencies to ensure the protection of displaced persons and the safe and voluntary return of Rohingya and other minority refugees and internally displaced persons.
 (6)The Government of Burma, including the military, takes steps toward the implementation of the recommendations of the Advisory Commission on Rakhine State.
				(b)Exceptions
 (1)Certain existing authoritiesThe Department of Defense may continue to conduct consultations based on the authorities under section 1253 of the Carl Levin and Howard P. Buck McKeon National Defense Authorization Act for Fiscal Year 2015 (Public Law 113–291; 22 U.S.C. 2151 note).
 (2)HospitalityThe United States Agency for International Development and the Department of State may provide assistance authorized by part I of the Foreign Assistance Act of 1961 (22 U.S.C. 2151 et seq.) to support ethnic armed groups and the Burmese military for the purpose of supporting research, dialogues, meetings, and other activities related to the Union Peace Conference, Political Dialogues, and related processes, in furtherance of inclusive, sustainable reconciliation.
 (c)Military reformThe certification required under subsection (a) shall include a written justification in classified and unclassified form describing the Burmese military’s efforts to implement reforms, end impunity for human rights violations, and increase transparency and accountability.
 (d)Rule of constructionNothing in this Act shall be construed to authorize Department of Defense assistance to the Government of Burma except as provided in this section.
			(e)Report
 (1)In generalNot later than 180 days after the date of the enactment of this Act, and every 180 days thereafter, the Secretary of State and the Secretary of Defense shall submit to the appropriate congressional committees a report, in both classified and unclassified form, on the strategy and plans for military-to-military engagement between the United States Armed Forces and the military of Burma.
 (2)ElementsThe report required under paragraph (1) shall include the following elements: (A)A description and assessment of the Government of Burma’s strategy for—
 (i)security sector reform, including as it relates to an end to involvement in the illicit trade in jade, rubies, and other natural resources;
 (ii)reforms to end corruption and illicit drug trafficking; and
 (iii)constitutional reforms to ensure civilian control of the Government.
 (B)A list of ongoing military activities conducted by the United States Government with the Government of Burma, and a description of the United States strategy for future military-to-military engagements between the United States and Burma’s military forces, including the military of Burma, the Burma Police Force, and armed ethnic groups.
 (C)An assessment of the progress of the military of Burma towards developing a framework to implement human rights reforms, including—
 (i)cooperation with civilian authorities to investigate and prosecute cases of human rights violations;
 (ii)steps taken to demonstrate respect for internationally recognized human rights standards and implementation of and adherence to the laws of war; and
 (iii)a description of the elements of the military-to-military engagement between the United States and Burma that promote such implementation.
 (D)An assessment of progress on the peaceful settlement of armed conflicts between the Government of Burma and ethnic minority groups, including actions taken by the military of Burma to adhere to ceasefire agreements, allow for safe and voluntary returns of displaced persons to their villages of origin, and withdraw forces from conflict zones.
 (E)An assessment of the Burmese military recruitment and use of children as soldiers. (F)An assessment of the Burmese military’s use of violence against women, sexual violence, or other gender-based violence as a tool of terror, war, or crimes against humanity.
 (f)Civilian channelsAny program initiated under this section shall use appropriate civilian government channels with the democratically elected Government of Burma.
 (g)Regular consultationsAny new program or activity in Burma initiated under this section shall be subject to prior consultation with the appropriate congressional committees.
			9.Trade restrictions
			(a)Reinstatement of import restrictions on jadeite and rubies from burma
 (1)In generalSection 3A of the Burmese Freedom and Democracy Act of 2003 (Public Law 108–61; 50 U.S.C. 1701 note) is amended by adding at the end the following:
					
 (i)TerminationNotwithstanding section 9, this section shall remain in effect until the President determines and certifies to the appropriate congressional committees that the Government of Burma has taken measures to reform the gemstone industry in Burma, including measures to require—
 (1)the disclosure of the ultimate beneficial ownership of entities in that industry; and (2)the publication of project revenues, payments, and contract terms relating to that industry..
 (2)Conforming amendmentsSection 3A of the Burmese Freedom and Democracy Act of 2003 is further amended— (A)in subsection (b)—
 (i)in paragraph (1), by striking until such time and all that follows through 2008 and inserting beginning on the date that is 15 days after the date of the enactment of the Burma Human Rights and Freedom Act of 2019; and (ii)in paragraph (3), by striking the date of the enactment of this Act and inserting the date of the enactment of the Burma Human Rights and Freedom Act of 2019; and
 (B)in subsection (c)(1), by striking until such time and all that follows through 2008 and inserting beginning on the date that is 15 days after the date of the enactment of the Burma Human Rights and Freedom Act of 2019. (3)Effective dateThe amendments made by this subsection shall apply with respect to articles entered, or withdrawn from warehouse for consumption, on or after the 15th day after the date of the enactment of this Act.
				(b)Review of eligibility for generalized system of preferences
 (1)In generalNot later than one year after the date of enactment of this Act, the President shall submit to the committees specified in paragraph (2) a report that includes a detailed review of the eligibility of Burma for preferential duty treatment under the Generalized System of Preferences under title V of the Trade Act of 1974 (19 U.S.C. 2461 et seq.).
 (2)Committees specifiedThe committees specified in this paragraph are— (A)the Committee on Appropriations, the Committee on Finance, and the Committee on Foreign Relations of the Senate; and
 (B)the Committee on Appropriations, the Committee on Foreign Affairs, and the Committee on Ways and Means of the House of Representatives.
					10.Visa ban and economic sanctions with respect to military officials responsible for
			 human rights
			 violations
			(a)List required
 (1)In generalNot later than 180 days after the date of the enactment of this Act, the President shall submit to the appropriate congressional committees a list of—
 (A)senior officials of the military and security forces of Burma that the President determines have knowingly played a direct and significant role in the commission of gross violations of human rights, war crimes, or crimes against humanity (including sexual or gender-based violence), in Burma, including against the Rohingya minority population; and
 (B)entities owned or controlled by officials described in subparagraph (A). (2)InclusionsThe list required by paragraph (1) shall include—
 (A)each senior official of the military and security forces of Burma— (i)in charge of a unit that was operational during the so-called clearance operations that began during or after October 2016; and
 (ii)who— (I)knew, or should have known, that the official’s subordinates were committing gross violations of human rights, war crimes, or crimes against humanity (including sexual or gender-based violence); and
 (II)failed to take adequate steps to prevent such violations or crimes or punish the subordinates responsible for such violations or crimes; and
 (B)each entity owned or controlled by an official described in subparagraph (A). (3)UpdatesNot later than one year after the date of the enactment of this Act, and not less frequently than every 180 days thereafter, the President shall submit to the appropriate congressional committees an updated version of the list required by paragraph (1).
				(b)Sanctions
 (1)Visa banThe Secretary of State shall deny a visa to, and the Secretary of Homeland Security shall exclude from the United States, any individual included in the most recent list required by subsection (a).
				(2)Blocking of property
 (A)In generalThe Secretary of the Treasury shall, pursuant to the International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.), block and prohibit all transactions in all property and interests in property of a person included in the most recent list required by subsection (a) if such property and interests in property are in the United States, come within the United States, or are or come within the possession or control of a United States person.
 (B)Inapplicability of national emergency requirementThe requirements of section 202 of the International Emergency Economic Powers Act (50 U.S.C. 1701) shall not apply for purposes of this paragraph.
 (3)Authority for additional financial sanctionsThe Secretary of the Treasury may, in consultation with the Secretary of State, prohibit or impose strict conditions on the opening or maintaining in the United States of a correspondent account or payable-through account by a foreign financial institution that the President determines has, on or after the date of the enactment of this Act, knowingly conducted or facilitated a significant transaction or transactions on behalf of a person included in the most recent list required by subsection (a) or included on the SDN list pursuant to subsection (c).
 (4)Rule of constructionNothing in this subsection may be construed to apply with respect to any transaction with a nongovernmental humanitarian organization in Burma.
				(c)Consideration of inclusions in SDN list
 (1)In generalNot later than 180 days after the date of the enactment of this Act, the President shall— (A)determine whether the individuals specified in paragraph (2) should be included on the SDN list; and
 (B)submit to the appropriate congressional committees a report, in classified form if necessary, on the procedures for including those individuals on the SDN list under existing authorities of the Department of the Treasury.
 (2)Individuals specifiedThe individuals specified in this paragraph are— (A)the head of a unit of the military or security forces of Burma that was operational during the so-called clearance operations that began during or after October 2016, including—
 (i)Senior General Min Aung Hlaing; (ii)Deputy Commander-in-Chief and Vice Senior-General Soe Win;
 (iii)the Commander of the 33rd Light Infantry Division, Brigadier-General Aung Aung; and (iv)the Commander of the 99th Light Infantry Division, Brigadier-General Than Oo; and
 (B)any senior official of the military or security forces of Burma for which the President determines there are credible reports that the official—
 (i)aided, participated in, or is otherwise implicated in gross violations of human rights, war crimes, or crimes against humanity (including sexual or gender-based violence), in Burma;
 (ii)(I)knew, or should have known, that the official’s subordinates were committing such violations or crimes; and
 (II)failed to take adequate steps to prevent such violations or crimes or punish the subordinates responsible for such violations or crimes; or
 (iii)took significant steps to impede the investigation or prosecution of such violations or crimes. (d)Termination of sanctionsThe President may terminate the application of sanctions under this section with respect to an individual placed on the list required by subsection (a) under paragraph (1)(A) of that subsection, or an entity placed on that list because the entity is owned or controlled by such an individual, if the President determines and reports to the appropriate congressional committees not later than 15 days before the termination of the sanctions that—
 (1)the individual has— (A)publicly acknowledged the role of the individual in committing past gross violations of human rights, war crimes, or crimes against humanity (including sexual or gender-based violence);
 (B)cooperated with independent efforts to investigate such violations or crimes; (C)been held accountable for such violations or crimes; and
 (D)demonstrated substantial progress in reforming the individual’s behavior with respect to the protection of human rights in the conduct of civil-military relations; and
 (2)removing the individual or entity from the list is in the national interest of the United States. (e)Exceptions (1)Humanitarian assistanceA requirement to impose sanctions under this section shall not apply with respect to the provision of medicine, medical equipment or supplies, food, or any other form of humanitarian or human rights-related assistance provided to Burma in response to a humanitarian crisis.
 (2)United nations headquarters agreementSubsection (b)(1) shall not apply to the admission of an individual to the United States if such admission is necessary to comply with United States obligations under the Agreement between the United Nations and the United States of America regarding the Headquarters of the United Nations, signed at Lake Success June 26, 1947, and entered into force November 21, 1947, or under the Convention on Consular Relations, done at Vienna April 24, 1963, and entered into force March 19, 1967, or other international obligations of the United States.
				(3)Exception relating to importation of goods
 (A)In generalThe authority to block and prohibit all transactions in all property and interests in property under this section shall not include the authority to impose sanctions on the importation of goods.
 (B)Good definedIn this paragraph, the term good means any article, natural or man-made substance, material, supply or manufactured product, including inspection and test equipment, and excluding technical data.
 (f)WaiverThe President may waive a requirement of this section if the Secretary of State, in consultation with the Secretary of the Treasury, determines and reports to the appropriate congressional committees that the waiver is important to the national security interest of the United States.
			(g)Implementation; penalties
 (1)ImplementationThe President may exercise all authorities provided under sections 203 and 205 of the International Emergency Economic Powers Act (50 U.S.C. 1702 and 1704) to carry out this section.
 (2)PenaltiesA person that violates, attempts to violate, conspires to violate, or causes a violation of paragraph (2) or (3) of subsection (b) or any regulation, license, or order issued to carry out either such paragraph shall be subject to the penalties set forth in subsections (b) and (c) of section 206 of the International Emergency Economic Powers Act (50 U.S.C. 1705) to the same extent as a person that commits an unlawful act described in subsection (a) of that section.
 (h)Report to congress on diplomatic engagementNot later than 180 days after the date of the enactment of this Act, and annually thereafter, the President shall submit to the appropriate congressional committees a report on diplomatic efforts to impose coordinated sanctions with respect to persons sanctioned under—
 (1)section 10; or (2)section 1263 of the Global Magnitsky Human Rights Accountability Act (subtitle F of title XII of Public Law 114–328; 22 U.S.C. 2656 note) for activities described in subsection (a) of that section in or with respect to Burma.
 (i)DefinitionsIn this section: (1)Account; correspondent account; payable-through accountThe terms account, correspondent account, and payable-through account have the meanings given those terms in section 5318A of title 31, United States Code.
 (2)KnowinglyThe term knowingly, with respect to conduct, a circumstance, or a result, means that a person has actual knowledge, or should have known, of the conduct, the circumstance, or the result.
 (3)SDN listThe term SDN list means the list of specially designated nationals and blocked persons maintained by the Office of Foreign Assets Control of the Department of the Treasury.
 (4)United states personThe term United States person has the meaning given that term in section 595.315 of title 31, Code of Federal Regulations (as in effect on the day before the date of the enactment of this Act).
				11.Strategy for promoting economic development
 (a)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary of State, the Secretary of the Treasury, and the Administrator of the United States Agency for International Development shall jointly submit to the appropriate congressional committees a strategy to support sustainable, inclusive, and broad-based economic development, in accordance with the priorities of disadvantaged communities in Burma and in consultation with relevant civil society and local stakeholders, and to improve economic conditions and government transparency.
 (b)ElementsThe strategy required by subsection (a) shall include a roadmap— (1)to assess and recommend measures to diversify control over and access to participation in key industries and sectors, including efforts to remove barriers and increase competition, access, and opportunity in sectors dominated by officials of the Burmese military, former military officials, and their families, and businesspeople connected to the military of Burma, with the goal of eliminating the role of the military in the economy of Burma;
 (2)to increase transparency disclosure requirements in key sectors of the economy of Burma to promote responsible investment, including through efforts—
 (A)to provide technical support to develop and implement policy reforms related to public disclosure of the beneficial owners of entities in key sectors identified by the Government of Burma, specifically by—
 (i)working with the Government of Burma to require— (I)the disclosure of the ultimate beneficial ownership of entities in the ruby industry; and
 (II)the publication of project revenues, payments, and contract terms relating to that industry; and
 (ii)ensuring that reforms complement disclosures due to be put in place in Burma as a result of its participation in the Extractives Industry Transparency Initiative; and
 (B)to identify the persons seeking or securing access to the most valuable resources of Burma; and
 (3)to promote universal access to reliable, affordable, energy efficient, and sustainable power, including leveraging United States assistance to support reforms in the power sector and electrification projects that increase energy access, in partnership with multilateral organizations and the private sector.
				12.Report	on crimes against humanity and serious human rights abuses in Burma
 (a)In generalNot later than 90 days after the date of the enactment of this Act, the Secretary of State shall submit to the appropriate congressional committees a report detailing the credible reports of crimes against humanity and serious human rights abuses committed against the Rohingya and other ethnic minorities in Burma, including credible reports of war crimes, crimes against humanity, and genocide, and on potential transnational justice mechanisms in Burma.
 (b)ElementsThe reports required under subsection (a) shall include— (1)a description of credible reports of war crimes, crimes against humanity, including sexual and gender-based violence, and genocide perpetrated against the Rohingya and other ethnic minorities in Burma, including—
 (A)incidents that may constitute such crimes committed by the Burmese military, and other actors involved in the violence;
 (B)the role of the civilian government in the commission of such crimes; (C)incidents that may constitute such crimes committed by violent extremist groups or antigovernment forces;
 (D)any incidents that may violate the principle of medical neutrality and, if possible, identification of the individual or individuals who engaged in or organized such incidents; and
 (E)to the extent possible, a description of the conventional and unconventional weapons used for such crimes and the origins of such weapons;
 (2)a description and assessment by the Department of State, the United States Agency for International Development, the Department of Justice, and other appropriate Federal departments and agencies of programs that the United States Government has already or is planning to undertake to ensure accountability for credible reports of war crimes, crimes against humanity, including sexual and gender-based violence, and genocide perpetrated against the Rohingya and other ethnic minority groups by the Government, security forces, and military of Burma, violent extremist groups, and other combatants involved in the conflict, including programs—
 (A)to train investigators within and outside of Burma and Bangladesh on how to document, investigate, develop findings of, and identify and locate alleged perpetrators of such crimes in Burma;
 (B)to promote and prepare for a transitional justice process or processes for the perpetrators of such crimes in Burma; and
 (C)to document, collect, preserve, and protect evidence of reports of such crimes in Burma, including support for Burmese and Bangladeshi, foreign, and international nongovernmental organizations, the United Nations Human Rights Council’s investigative team, and other entities; and
 (3)a detailed study of the feasibility and desirability of potential transitional justice mechanisms for Burma, including a hybrid or ad hoc tribunal as well as other international justice and accountability options. The report should be produced in consultation with Rohingya representatives and those of other ethnic minorities who have suffered grave human rights abuses.
 (c)Protection of witnesses and evidenceThe Secretary shall take due care to ensure that the identification of witnesses and physical evidence are not publicly disclosed in a manner that might place such persons at risk of harm or encourage the destruction of evidence by the Government of Burma.
			13.Technical assistance authorized
 (a)In generalThe Secretary of State, in consultation with the Department of Justice and other appropriate Federal departments and agencies, is authorized to provide appropriate assistance to support entities that, with respect to credible reports of war crimes, crimes against humanity, including sexual and gender-based violence, and genocide perpetrated by the military, security forces, and Government of Burma, Buddhist militias, and all other armed groups fighting in Rakhine State—
 (1)identify suspected perpetrators of such crimes; (2)collect, document, and protect evidence of crimes and preserve the chain of custody for such evidence;
 (3)conduct criminal investigations; and (4)support investigations by third-party states, as appropriate.
 (b)Additional assistanceThe Secretary of State, after consultation with appropriate Federal departments and agencies and the appropriate congressional committees, and taking into account the findings of the transitional justice study required under section 12(b)(3), is authorized to provide assistance to support the creation and operation of transitional justice mechanisms for Burma.
 14.Sense of Congress on press freedomIn order to promote freedom of the press in Burma, it is the sense of Congress that— (1)Reuters journalists Wa Lone and Kyaw Soe Oo should be immediately released and should have access to lawyers and their families; and
 (2)the Government of Burma should repeal the Official Secrets Act, a colonial-era law that was used to arrest these journalists, as well as other laws that are used to arrest journalists and undermine press freedom around the world.
			15.Measures relating to military cooperation between Burma and North Korea
			(a)Imposition of sanctions
 (1)In generalThe President may, with respect to any person described in paragraph (2)— (A)impose the sanctions described in paragraph (1) or (3) of section 10(b); or
 (B)include that person on the SDN list (as defined in section 10(i)). (2)Persons describedA person described in this paragraph is an official of the Government of Burma or an individual or entity acting on behalf of that Government that the President determines purchases or otherwise acquires defense articles from the Government of North Korea or an individual or entity acting on behalf of that Government.
 (b)Restriction on foreign assistanceThe President may terminate or reduce the provision of United States foreign assistance to Burma if the President determines that the Government of Burma does not verifiably and irreversibly eliminate all purchases or other acquisitions of defense articles by persons described in subsection (a)(2) from the Government of North Korea or individuals or entities acting on behalf of that Government.
 (c)Defense article definedIn this section, the term defense article has the meaning given that term in section 47 of the Arms Export Control Act (22 U.S.C. 2794). 16.No authorization for the use of military forceNothing in this Act shall be construed as an authorization for the use of force.
		
